Name: Commission Decision No 1719/85/ECSC of 21 June 1985 repealing the definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  Europe;  building and public works
 Date Published: 1985-06-25

 Avis juridique important|31985S1719Commission Decision No 1719/85/ECSC of 21 June 1985 repealing the definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain Official Journal L 165 , 25/06/1985 P. 0012 - 0012*****COMMISSION DECISION No 1719/85/ECSC of 21 June 1985 repealing the definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Articles 7 and 14 thereof, After consultations within the Advisory Committee as provided for by the abovementioned Decision, Whereas, A. Definitive duty (1) By Decision No 295/84/ECSC (2) the Commission imposed a definitive anti-dumping duty on imports of concrete reinforcing bars falling within subheading ex 73.10 A II of the Common Customs Tariff, corresponding to NIMEXE code 73.10-13, originating in Spain. (2) By Decision No 1563/84/ECSC (3) the Commission suspended the application of the abovementioned definitive duty following an arrangement concluded between the Community and Spain with respect to trade in steel products including concrete reinforcing bars. B. Review (3) Following the recent renewal of the abovementioned arrangement the Commission has reviewed the necessity of maintaining the suspended definitive anti-dumping duty. C. Repeal of definitive anti-dumping duty (4) The Commission considers that in view of the satisfactory functioning of the arrangement referred to in paragraph 2 and its recent renewal it appears unlikely that dumping and injury will reoccur and that therefore the suspended anti-dumping duty is no longer required to protect the Community interest. Consequently Decision No 295/84/ECSC should be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision No 295/84/ECSC is hereby repealed. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 33, 4. 2. 1984, p. 15. (3) OJ No L 150, 6. 6. 1984, p. 15.